                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


UNITED STATES OF AMERICA                     *
                                              Vf


              V.                             *                 OR 612-018-15
                                             *


ERVIN WALKER, JR.                            *
                                             *




                                       ORDER




      Pending      before the      Court is         Defendant Ervin      Walker   Jr.'s

motion     for   reconsideration.          {Doc.     1393.)    Defendant    filed     the

motion on February 3, 2020, twenty-five days after the Order (doc.

1392) he seeks reconsideration of was issued.                        To be timely, a

motion for reconsideration must be filed within the time allotted


for the defendant to appeal the order it seeks reconsideration of

- fourteen days in this case.                 See United States v. Russo, 760

F.2d 1229 (11th Cir. 1985) (per curiam); United States v. Reyes,

722   F.   App'x    976    (11th    Cir.    2018)     (per    curiam).     Therefore,

Defendant's motion for reconsideration (doc. 1393) is untimely and

must be DENIED.


      ORDER      ENTERED    at     Augusta,        Georgia,   this             day    of

February, 2020.




                                                                     f, CHIEF JUDGE
                                                   UNITEiy STATES DISTRICT COURT
                                                        :RN   DISTRICT   OF GEORGIA
